 1

 2

 3

 4

 5

 6

 7

 8                        UNITED STATES DISTRICT COURT
 9                               EASTERN DISTRICT OF CALIFORNIA

10

11    JARROD GORDON,                                       1:18-cv-01223-DAD-SAB (PC)

12                       Plaintiff,
                                                           ORDER REQUIRING DEFENDANT
13           v.                                            MARQUEZ TO RESPOND TO PLAINTIFF’S
                                                           MOTION TO ENFORCE SETTLEMENT
14    MARQUEZ, et al.,                                     AGREEMENT

15                       Defendants.                       (ECF No. 49)

16                                                         TWENTY-ONE (21) DAY DEADLINE

17

18          Plaintiff Jarrod Gordon (“Plaintiff”) is a state prisoner proceeding pro se and in forma

19   pauperis in this civil rights action pursuant to 42 U.S.C. § 1983.

20          On May 10, 2019, a settlement conference was held before the undersigned. The terms

21   and conditions of the settlement agreement were placed on the record and the Court retained

22   jurisdiction to enforce the settlement. (ECF No. 44.)

23          On May 16, 2019, the parties filed a stipulation to dismiss this action with prejudice

24   pursuant to Federal Rule of Civil Procedure 41(a)(1)(A)(ii), (ECF No. 46), and the action was

25   terminated by operation of law, (ECF No. 48).

26          Currently before the Court is Plaintiff’s “Motion for Injunction to Have Defendant Pay

27   Plaintiff Agreement of Settlement,” filed December 2, 2019. (ECF No. 49.) In his motion,

28   Plaintiff states that as of November 24, 2019, he has not received payment pursuant to the

                                                       1
 1   settlement agreement, and therefore seeks an order for Defendant to pay Plaintiff the agreed upon

 2   amount. (Id.) The Court construes Plaintiff’s motion as a motion to enforce the settlement

 3   agreement.

 4          The Court finds it appropriate to obtain a response from Defendant Marquez regarding the

 5   motion. Accordingly, Defendant Marquez shall file a response to Plaintiff’s motion, (ECF No.

 6   49), within twenty-one (21) days from the date of this order.

 7
     IT IS SO ORDERED.
 8

 9      Dated:     December 5, 2019                          /s/ Barbara   A. McAuliffe           _
                                                      UNITED STATES MAGISTRATE JUDGE
10

11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28

                                                      2
